¶ 1 OPALA, Justice,
concurring.
¶ 2 Although I concur in the court’s opinion, I write separately to explain that in this proceeding for a child’s adoption without parental consent appointment of counsel for the child is indeed the child’s due if the trial court should find, after an evidentiary hearing to be conducted on remand, that (a) the child is indigent and (b) because of “a conflict of interest” with some other person or persons interested in the ease the child’s joint representation with any other individual is legally impermissible. 10 O.S.Supp.1996 § 24 A.1

. The terms of 10 O.S.Supp. 1996 § 24 A provide in pertinent part:
A. "When it appears to the court that the minor or his parent or guardian desires counsel but is indigent and cannot for that reason employ counsel, the court shall appoint counsel. In any case in which it appears to the court that there is such a conflict of interest between a parent or guardian and child that one attorney could not properly represent both, the court may appoint counsel, in addition to counsel already employed by a parent or guardian or appointed by the court to represent the minor or parent or guardian...” (Emphasis added.) See also similarly-worded language in 10 O.S.Supp. 1996 § 7003-3.7.